Barrett, J.
No proof is furnished in support of the allegations of facts. Malice is alleged, but no evidence of it is given. Want of probable cause is, at one time alleged, again omitted. Where alleged, it is unsupported by evidence. An arrest will not lie upon mere averment, whether in the form of an affidavit or a complaint. The plaintiff should make out a prima facie case, sufficient to enable him to rest-upon the trial. The papers are otherwise very defective, and the order cannot be upheld.
Motion granted, with $10 costs. '